DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group-1 with combination of Species A1, B1 and C2 in the reply filed on 10/19/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11, 13 and 21-29, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the subject matters that a protection material having a first surface corresponding to the first surface of each of the capacitors and a second surface corresponding to the second surface of each of the capacitors; but it fails to clarify: what is/are the definite positional relationship(s) between the two first (or, second) surfaces of the protection material and the capacitor; and/or whether the first (or, second) surface of the protection material definitely covers, or co-planar, or under, the first (or, second) surface of the recited capacitor.	
	Claim 2 recites the subject matters that the protection material covers sidewalls of the conductive pads, and a second dielectric layer disposed on the second surface of the protection material, and covering the sidewalls of the conductive pads; but it fails to clarify: which of the recited protection material and second dielectric layer definitely covers the sidewalls of the recited conductive pads; and/or whether, or in what sense, each of the recited protection material and second dielectric layer definitely covers the sidewalls of the recited conductive pads. 
	Claims 7 recites the subject matters of: an encapsulant covering the semiconductor device and the conductive structure; and a plurality of outer pillars disposed around the semiconductor device and extending through the encapsulant; but it fails to clarify: whether the recited encapsulant is definitely a single and contiguous encapsulant that covers both of the recited semiconductor device and conductive structure; and/or whether the recited encapsulant definitely comprises two separated encapsulants that separately cover the recited semiconductor device and conductive structure, respectively, and/or whether or not there is/are definitely other layer(s)/element(s) that definitely separate such two encapsulants.
	Claim 22 recites the term of “the second protection material”; but such term lacks a sufficient antecedent basis in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 21-22 and 24, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 7,532,453).
	Yamamoto discloses a capacitor bank structure (particularly see Figs. 1 and 2), comprising: a plurality of capacitors (including capacitor layers 141 and 142) disposed side by side, wherein each of the capacitors has a first surface and a second surface opposite to the first surface, and includes a plurality of first electrodes (121, 122) disposed adjacent to the first surface thereof for external connection and a plurality of second electrodes (111 and 112; or, at least the bottom half portion of 111, 112, wherein such a half/sub-layer can still naturally function as an electrode, as they are each in direct electrical contact with the inner capacitor interconnections/electrodes 131 and 132) disposed adjacent to the second surface thereof for external connection; a protection material (35 and at least the bottom portion of 37 that has about the half the thickness of 111 and 112, wherein each of such materials 35 and 37 is formed of insulating resin material which can each naturally protect (at least to a certain degree) the capacitor) covering the capacitors, sidewalls of the first electrodes and sidewalls of the second electrodes, and having a first surface corresponding to the first surface of each of the capacitors and a second surface corresponding to the second surface of each of the capacitors; a first dielectric layer (33) disposed on the first/bottom surface of the protection material, and defining a plurality of openings to expose the first electrodes; and a plurality of first pillars (each of the pillars is formed of at least a portion of 43 and at least a center portion of 41 and at least a portion of 16, which are all under and electrically connected to the first electrode) disposed in the openings of the first dielectric layer and protruding from the first dielectric layer.
	Furthermore, it is noted that any process implications about how each of the first pillars and/or the protection material and/or the second electrode is formed, such as whether each of them is formed in one step or in multiple steps, and/or they are formed individually or formed together with other layers and/or sublayers, and/or in what process sequences they are each formed, are process limitations, which would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	Regarding claim 2, in addition to what have discussed above, it is further noted that, insofar as being in compliance with 35 USC 112, the above bank structure further comprises: a plurality of conductive pads (a top portion/half of 111 and 112, which can naturally function as a pad as they each have a top flat surface for electrical contact thereto) electrically connected to the above identified second electrodes, and the above identified protection material covers sidewalls of the conductive pads; a second dielectric layer (at least a portion or a sublayer of 37 that levels with the top half of 111 and 112) disposed on the second surface of the above identified protection material, and covering the sidewalls of the above identified conductive pads; a third dielectric layer (a portion/sublayer of 37) that is above 111 and 112 but lower than and not in contact with 39) disposed on the above identified second dielectric layer, and defining a plurality of openings to expose the conductive pads; and a plurality of second pillars (43 in 39) disposed in the openings of the third dielectric layer and protruding from the third dielectric layer.
	Furthermore, it is noted that any process implications about how each of the second dielectric layer, the third dielectric layer, the conductive pad and/or the second pillars is formed, such as whether each of them is formed in one step or in multiple steps, and/or they are formed individually or formed together with other layers and/or sublayers, and/or in what process sequences they are each formed, are process limitations, which would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	Regarding claims 3 and 4, in addition to what have been discussed above, it is further noted that the above identified protection material can naturally function and/or be regarded as an underfill or a molding compound, as it is formed of a resin material, and/or as it fills the spaces in the multiple layer structure substantially comformally, regardless what specific process is used to form such protection material.  
	Regarding claims 6 and 24, in addition to what have been discussed above, it is further noted that the above capacitor bank structure further comprises a plurality of conductive pillars (43 and 42 in 35) disposed around the capacitors and extending through the protection material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 23 and 25, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.
	The disclosure of Yamamoto is discussed as applied to claims 1-4, 6, 21-22 and 24 above.
	Regarding claims 5 and 23, the above identified dielectric layer in Yamamoto comprises two materials (35 and a portion/sublayer of 37). Although Yamamoto does not more explicitly disclose that the two materials can be different from each other, it is noted that it is well known in the art that different insulating layers can be commonly and desirably formed of well-known different materials, so as to achieved the desired property for the resulting laminated multi-layered structure. 
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known-different-materials-based multi-layered structure into the device of Yamamoto, so that a capacitor-based/involved device with desired and/or required property for the multi-layer structure therein would be obtained, as it has been held that:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	Regarding claim 25, although Yamamoto does not more explicitly disclose the specific thickness for the capacitors, it is noted that such a thickness is an art-recognized, result-oriented, important parameter, subject to routine experimentation and optimization. 
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to make the device of Yamamoto with the capacitor thickness being substantially same as, or close to, or within, the claimed thickness, so that a capacitor-based/involved device with desired and/or optimized device performance would be obtained, as it has been held that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 7-8, 10-11, 13, 23 and 25-29, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Yu (US 2018/0005984).
	The disclosure of Yamamoto is discussed as applied to claims 1-6 and 21-25 above.
	Yamamoto further discloses that the capacitor bank is in a semiconductor package structure, comprising:  a conductive structure (41, 42, 43 and/or 16 within 32 and/or 11) having a top surface and a bottom surface opposite to the top surface; a semiconductor device (21) electrically connected to the top surface of the conductive structure, wherein the capacitor is disposed between the semiconductor device and the top surface of the conductive structure, and electrically connected to the semiconductor device; and, an encapsulant (11, 34, 36 and/or 38) covering the conductive structure.
	Although Yamamoto does not more expressly disclose that package can further comprise a plurality of outer pillars disposed around the semiconductor device and/or that the semiconductor device can also be encapsulated, one of the ordinary skill in the art, as evidenced in Yu (particularly see Fig. 1), would readily recognize that the encapsulant (106) covering the semiconductor device (at least the top two IC devices of 110) and/or outer pillars (112) can be commonly and desirably formed, so as to form the desired and/or required protection and/or packaging for the semiconductor device,  and/or to form the desired 3D packaging having additional semiconductor devices (102 within a top package structure) with the desired and/or required interconnection to the additional semiconductor devices.
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known encapsulant for the semiconductor device and/or outer pillars, such as that of Yu, into the package of Yamamoto, so that a semiconductor package with the desired protection to the semiconductor device therein and/or with the desired multiple-level 3D multiple-chip packaging structure would be obtained.
	Regarding claim 11, in addition to what have been discussed above, it is further noted that the semiconductor package structure in Yamamoto further comprises a redistribution layer (such as the top leftist one of 42 in Fig. 1) disposed between the semiconductor device and the at least one capacitor, wherein the redistribution layer can naturally function as a fiducial mark, due to its notable edge position.
	Regarding claim 26, in addition to what have been discussed above, it is further noted that it is well known in the art that a semiconductor device such as a logic die can be commonly and desirably included to form the semiconductor package structure with the commonly desired and/or required logic functionality therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References C-E are cited as being related to a semiconductor package structure having a capacitor bank therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOUXIANG HU/Primary Examiner, Art Unit 2898